DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending and hereby examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The invention appears to employ novel biological materials, specifically, strains LF05, LF06, LF07, LF08, LF09, LF10, LF11, DPPMA 114, Lb2, LF15, LF16, LF18 and LF25 of L. fermentum.  Since the biological materials are essential to the claimed invention they must be obtainable by a reproducible method set forth in the specification or otherwise readily available 
The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant recites deposit numbers DSM32277 or CNCMI-1789, DSM 18295, DSM 18296, DSM 18297, DSM 18298, DSM 19187, DSM 19188, DSMZ 23757, DSM 16143, DSM 26955, DSM 26956, DSM 29197, AND DSM 32275 for L. fermentum strains LF05-LF11, DPPMA 114, LB2, LF15, LF16, LF18, and LF25 (recited in claims 1 and 2), but there is no indication in the specification as to public availability.  If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature and registration number, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;

(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 recites the limitation "said composition" in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being obvious over Vicariotto (Vicariotto F, Del Piano M, Mogna L, Mogna G. Effectiveness of the association of 2 probiotic strains formulated in a slow release vaginal product, in women affected by vulvovaginal candidiasis: a pilot study. J Clin Gastroenterol. 2012 Oct;46 Suppl:S73-80) in view of Kaur (Kaur B, Balgir PP, Mittu B, Kumar B, Garg N. Biomedical applications of fermenticin HV6b .
The applied reference has a common inventor with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Vicariotto teaches the application of Lactobacillus fermentum strain LF5 to treat vaginal infections in women (s73 left column lines 16-19, s74 right column lines 11-14) while Kaur teaches that microsins isolated for Lactobacillus fermentum can be used to treat vaginal infections caused by Gardnerella vaginalis (p2 lines 1-5, figure 1).  It stands to reason that other Lactobacillus strains can inhibit Gardnerella vaginalis in a similar manner as demonstrated by Kaur.
Regarding claim 1: Vicariotto teaches the use of Lactobacillus fermentum LF5 to treat women suffering from Vulvovaginal candidiasis (VVC) (s73 left column lines 16-19, s74 right column lines 11-14). Vicariotto further teaches administration of a tablet with the probiotic Lactobacillus fermentum, Lactobacillus acidophilus and the tablets further consisted of “each tablet contained 273mg of arabinogalactan and 332 mg of fructo-oligosaccharides, 2 prebiotic fibers used to enhance vaginal colonization by the 2 probiotics.” (s75 left column lines 42-44). 
Vicariotto does not explicitly teach treatment of vaginal infections caused by Gardnerella vaginalis.
However, Kaur teaches that Gardnerella vaginalis can cause vaginal infections and can be treated using peptides isolated from Lactobacillus fermentum (p2 lines 1-5, Figure 1, abstract).  
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Vicariotto to treat vaginal infections caused by Gardnerella vaginalis as taught in Kaur.  One of ordinary skill in the art would recognize that Gardnerella vaginalis is capable of causing vaginal infections and that Lactobacillus fermentum is capable of producing peptides that inhibit Gardnerella vaginalis as taught in Kaur.  Thus one of ordinary skill in the art would be motivated to attempt vaginal infections caused by Gardnerella vaginalis using the methods taught in Vicariotto.  As both Vicariotto and Kaur teach that vaginal infections and/or bacteria causing vaginal infections can be effectively treated with Lactobacillus fermentum, one of ordinary skill in the art would have a reasonable expectation of success. 
Regarding claims 2-4: Vicariotto teaches two bacteria used in a combination for treatment of vaginal infections, L. fermentum LF10 and L. acidophilus (s75 left column lines 37-41).  Vicariotto notes that two strains of L. fermentum tested were more inhibitory towards Candida species than the L. acidophilus strain that was used throughout most of the study (s75 right column lines 55-58). 
While Vicariotto does not explicitly disclose using two different strains of L. fermentum in combination to treat vaginal infections, it would be obvious to one of ordinary skill in the art based on the teachings of Vicariotto to replace the strain of L. acidophilus with an additional strain of L. fermentum as one would reasonably expect that replacing a lower performance strain of probiotic with a more effective strain of probiotic would on a whole result in a more effective treatment method.  L. fermentum strain LF10 was used throughout the Vicariotto study but L. fermentum strain LF5 already had been tested in women (s73 left column lines 16-19, s74 right column lines 11-14). Therefore, it would make sense to one of ordinary skill in the art to combine two strains of L. fermentum, LF5 and LF10 that have been already tested in vivo to treat vaginal infection to create a more effective probiotic treatment.  L. fermentum strain LF10 was used throughout the Vicariotto study but L. fermentum strain LF11 is show to be more effective against Candida than the L. acidophilus that is used in the Vicariotto study.  One of ordinary skill in the art would have a reasonable expectation of success by substituting the L. acidophilus with L. fermentum strain LF11 to create an effective treatment for vaginal infections. 
Regarding claims 5 and 6: Vicariotto teaches that Candida albicans, Candida glabrata, Candida parapsilosis, Candida krusei, and Candida tropicalis are capable of causing vaginal infections (s74 left column lines 1-8).  Kaur teaches that E. coli can cause vaginal infections (p.1 lines 2-7).  The fact that these species are capable of causing vaginal infections are well known to a person of ordinary skill in the art. 
Regarding claims 7 and 11: Vicariotto teaches that women suffering from vaginal infections were given a tablet containing the probiotic bacteria strains (s75 left column lines 37-41). 
Regarding claims 8 and 9: Vicariotto states that the tablets given to the women contained 0.4 billion live cells (CFU) (s75 left column lines 37-41). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vicariotto and Kaur as applied to claim 1-9 and 11 above, and further in view of Strus (Strus M, Chmielarczyk A, Kochan P, Adamski P, Chełmicki Z, Chełmicki A, Pałucha A, Heczko PB. Studies on the effects of probiotic Lactobacillus mixture given orally on vaginal and rectal colonization and on parameters of vaginal health in women with intermediate vaginal flora. Eur J Obstet Gynecol Reprod Biol. 2012 Aug;163(2):210-5).
As discussed above in the claims 2-4 rejection, it would be obvious to one skilled in the art to modify the teachings of Vicariotto to incorporate two different strains of L. fermentum in a treatment.  Vicariotto and Kaur are both silent on different ratios of the probiotic bacterium. Strus discloses a ratio of different lactobacillus species including L. fermentum for treatment of vaginal infections. “Each capsule contained 1 × 108 c.f.u. of freeze-dried lactic acid bacteria combined in the following proportions: L. gasseri 57C 50%, L. fermentum 57A 25%, L. plantarum 57B 25%.” (p211 left column lines 62-64).  Therefore it would be obvious to one skilled in the art that upon modifying the teachings of Vicariotto to have two different strains of L. fermentum in the treatment that the ratios of the two strains can be experimentally determined for the optimal performance.  One of ordinary skill in the art would have a reasonable expectation of success by applying the teachings of Vicariotto, Strus and Kaur to create a treatment comprising two strains of different L. fermentum strains to treat vaginal infections. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).

					Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:30 am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR LOGAN KANE/Examiner, Art Unit 1657